Citation Nr: 9900128	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for alopecia, 
currently rated as 30 percent disabling.

(The issue of entitlement to a waiver of recovery of loan 
guaranty indebtedness is the subject of a separate decision.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This appeal arises from a rating decision of November 1995 
from the North Little Rock, Arkansas, Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his skin problems are 
more severe than reflected by the 30 percent disability 
rating assigned.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against the 
claim for an increased disability rating for alopecia.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  There is no competent evidence of ulceration, extensive 
exfoliation, crusting, or systemic or nervous manifestations 
due to alopecia.  

3.  The hair loss involves an extensive and exposed area that 
causes disfigurement.


CONCLUSION OF LAW

The criteria for an increased disability rating for alopecia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in July 1977, service connection for 
alopecia was granted with a 30 percent disability rating 
assigned.  The 30 percent rating has remained in effect since 
that time.

The severity of a disability is ascertained, for VA 
disability rating purposes, by application of the criteria 
set forth in the Schedule for Rating Disabilities contained 
in 38 C.F.R. Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 
(West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).

Where a disability is not specifically listed in the 
Schedule, the disability will be considered under criteria 
where the function affected, the anatomical localization, and 
the symptomatology are analogous.  38 C.F.R. § 4.20 (1998).  
Since alopecia is not listed in the Schedule, the veterans 
disability will be considered under the rating criteria for 
eczema since the functions affected and the anatomical 
localization are analogous.  

The provisions of Diagnostic Code 7806, entitled Eczema 
provides that a 50 percent rating is warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  A 30 percent rating is warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  With slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

The veteran is service connected for alopecia.  He has also 
been diagnosed with steatocystoma multiplex.  However, the 
service medical records do not show this disorder or a 
similar skin disorder during service and there is no evidence 
in the record which indicates that the steatocystoma 
multiplex is caused by the service connected alopecia.  
Accordingly, the manifestations of steatocystoma multiplex 
may not be considered in assessing the degree of disability 
due to alopecia.  38 C.F.R. § 4.14 (1998).

The report of a VA examination, dated in October 1995, notes 
that the veteran had an alopecia universalis appearance 
although he did have eyelashes and some eyebrow hair.  His 
scalp had a glabrous [smooth and bare] appearance due largely 
to alopecia.  The assessment was extensive alopecia areata 
approaching alopecia universalis.  The report of an October 
1996 VA examination notes that the veteran had minimal 
villous hairs over the scalp, eyebrow areas, groin, and 
axilla.  There was no inflammation.  The impression was that 
the veteran had alopecia universalis.  An October 1997 VA 
medical record progress note indicates that the veteran was 
almost hairless over the entire body.  A June 1998 VA 
examination report indicates that the veteran had about half 
the normal body hair in the eyebrow area, and relatively 
little hair over the face and total body surface.  The 
impression was that the veteran had rather severe alopecia 
areata termed alopecia universalis. 

As noted, the manifestations of the veterans steatocystoma 
multiplex may not be considered in assessing the severity of 
his alopecia.  There is no evidence that the veterans 
alopecia has caused ulceration, extensive exfoliation, or 
crusting.  There is also no evidence of systemic 
manifestations.  While, the veteran claims that his alopecia 
has caused nervous manifestations, there is no competent 
evidence of this.  The medical evidence notes that the 
veteran had lost almost all of the hair from his body, 
however, this cannot be classified as exceptionally repugnant 
manifestations.  Rather, the hair loss amounts to symptoms 
involving an extensive and exposed area that causes 
disfigurement.  Accordingly, the symptoms of the veterans 
alopecia  satisfy the criteria for the currently assigned 30 
percent disability rating, but no greater.  38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Code 7806 (1998).

Based on the above, the preponderance of the evidence is 
against the veterans claim for an increased disability 
rating for alopecia.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.118, Diagnostic Code 7806 
(1998).


ORDER

An increased disability rating for alopecia is denied. 



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
